Motion granted and remittitur amended by inserting therein the following: "And it appearing that the construction of the Constitution of the United States was directly involved in the appeal below before the Appellate Division of the Supreme Court, First Judicial Department, and it also appearing that the question whether that statute of the State of New York, section 2 of chapter 700 of the Laws of 1917, being entitled section 221-B `Additional Tax on Investments in certain cases' and being a part of Article X of the Tax Law of the State of New York, contravenes and is repugnant to the provisions of the Constitution of the United States, including the equal protection of the laws clause and *Page 646 
due process clause of said Constitution contained in the 14th amendment, was presented to and determined by the Court of Appeals."